DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transport device” & “image recording device” in claims 1 & 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5 & 9, the term “in consideration of” is a relative term which renders the claims indefinite. The term is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase is open-ended, as “knowing the cited number exists” is sufficient to fulfill the limitation. Examiner suggests amending the claims in such a way that the indicated value is explicitly used.
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claims 1 & 11, the claims recite the limitation "the inspection image recording" in lines 6 & 5 respectively. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, examiner reads the limitation as referring to the “locally resolved inspection image” taken by the “first image recording 
Examiner’s Note
In claims 4 & 9, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03(I). As such, prior art that teaches a differing parameter or triggering condition other than one of the ones listed may be deemed applicable. If the applicant wants only the listed elements to be valid, the claim should be amended along the lines of “selected from the group consisting of”.
The use of “comprising” in claim 11 does not have the same issue, as there’s only one element listed and it’s described in detail – there’s no ambiguity in the claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8- 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (United States Patent 4476981) in view of Tokura (United States Patent 5105149).
As to claim 11, Yoshida teaches an apparatus for inspection of a container, 
 	having a transport device which transports the container along a predefined transport path (Figure 1, element 1),
 	having a first image recording device to take at least one locally resolved inspection image of at least one area of the container during transport of the containers (Figure 1, element 8),
 	While Yoshida teaches a triggering device that uses analysis of an image to trigger subsequent actions (Figure 1, element 5 inspects object 2 and upon finding a defect sends a ‘bad product’ signal to control system 13), Yoshida does not teach a triggering device to control the triggering of the inspection image recording of the locally resolved image wherein the triggering device has at least one image recording device to record a triggering image of the container during transport of the container. However, it is known in the art as taught by Tokura. Tokura teaches a triggering device (Figure 1, element 10) to control the triggering of the inspection image recording of the locally resolved image wherein the triggering device has at least one image recording device to record a triggering image of the container during transport of the container (Figure 5 & column 5, lines 47-62, in which an image is taken at step 2 and analyzed, the result of which determines if a second image is taken at step 4 or if the inspection is aborted). It would have been obvious to one of ordinary skill in the art at the time of filing to have a triggering device to control the triggering of the inspection image recording of the locally resolved image wherein the triggering device has at least one image recording device to record a triggering image of the container during transport of the container, in order to more rapidly inspect and process objects.
As to claim 13, Yoshida in view of Tokura teaches everything claimed, as applied above in claim 11, in addition, Yoshida teaches the apparatus has a detection device to detect a position of the container along the transport path (Figure 1, elements 6, 7 “PD”).
As to claim 14, Yoshida in view of Tokura teaches everything claimed, as applied above in claim 11, in addition Tokura teaches the apparatus has at least one illumination device to illuminate the containers at least during an image recording (Figure 1, elements 6). It would have been obvious to one of ordinary skill in the art at the time of filing to have at least one illumination device to illuminate the containers at least during an image recording, in order to obtain a useful image.
As to claim 1, the method would flow from the apparatus of claim 11.
As to claim 2, the method would flow from the apparatus of claim 11. Examiner refers applicant to Figure 1, elements 3 and 4. It would have been obvious to one of ordinary skill in the art at the time of filing to have the triggering image recording be carried out by the image recording device, in order to insure the same region is being inspection.
As to claim 3, the method would flow from the apparatus of claim 11, in addition, Tokura teaches the triggering image recording and the inspection image recording differ at least in terms of a parameter being characteristic for the image recording (Figure 5, step S2, column 5, lines 47-52). It would have been obvious to one of ordinary skill in the art at the time of filing to have the triggering image recording and the inspection image recording differ at least in terms of a parameter being characteristic for the image recording, in order to avoid unnecessary actions being taken.
As to claim 4, the method would flow from the apparatus of claim 11, in addition, Tokura teaches the parameter is selected from a group of parameters comprising a resolution of the recorded image, a size of the recorded area of the container, a color depth of the recorded image, a refresh rate, an illumination parameter such as intensity of illumination, illumination color, and direction of illumination (column 5, lines 47-52).
As to claim 5, the method would flow from the apparatus of claim 11. Examiner refers applicant to Yoshida column 3, lines 59-64.
As to claim 6, the method would flow from the apparatus of claim 14.
As to claim 8, the method would flow from the apparatus of claim 13.
As to claim 9, the method would flow from the apparatus of claim 11. Examiner refers applicant to Tokura column 5, lines 47-52. It would have been obvious to one of ordinary skill in the art at the time of filing to have the trigger be one of the listed criteria, in order to avoid unnecessary actions being taken.
As to claims 10, 15-16, the method would flow from the apparatus of claim 11. Examiner refers applicant to Yoshida column 2, lines 27-28 that teaches 1200 objects per minute, and each one would require a triggering event, repeated for each object, in a cyclic manner as the objects are positioned in a regular manner by Figure 1, element 3.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Tokura, and further in view of True (United States Patent Application Publication 20110234790).
As to claim 7, the method would flow from the apparatus of claim 14, with the exception of the container is illuminated in a pulsed manner during the recording of the inspection image. However, it is known in the art as taught by True. True teaches the container is illuminated in a pulsed manner during the recording of the inspection image (paragraph 0016). It would have been obvious to one of ordinary skill in the art at the time of filing to have the container be illuminated in a pulsed manner during the recording of the inspection image, in order to provide illumination for a desired application.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Tokura, and further in view of Ioannou (United States Patent Application Publication 20080175456).
As to claim 12, Yoshida in view of Tokura teaches everything claimed, as applied above in claim 11, with the exception of the image recording device is switchable between at least a first image recording modes and a second image recording mode, wherein in the first image recording mode the inspection image is able to be recorded and in the second image recording mode the triggering image is able to be recorded. However, it is known in the art as taught by Ioannou. Ioannou teaches the image recording device is switchable between at least a first image recording modes and a second image recording mode (Figure 2, “Low-Resolution” and “High-Resolution” reconstruction), wherein in the first image recording mode the inspection image is able to be recorded and in the second image recording mode the triggering image is able to be recorded (all reconstructed images are saved and used in Figure 2, element 206, for classification). It would have been obvious to one of ordinary skill in the art at the time of filing to have the image recording device is switchable between at least a first image recording modes and a second image recording mode, wherein in the first image recording mode the inspection image is able to be recorded and in the second image recording mode the triggering image is able to be recorded, in order to insure the minimum processing is required for sufficient information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877